UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-175792 NUDG MEDIA INC. (Exact name of registrant as specified in its charter) Nevada 80-0729029 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 711 S. Carson Street, Suite 4, Carson City, Nevada (Address of principal executive offices) (Zip Code) 888-332-3660 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 172,000,000 common shares issued and outstanding as of May 12, 2015. NUDG MEDIA INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures about Market Risk . 13 Item 4. Controls and Procedures . 13 PART II – OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds . 13 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 14 SIGNATURES . 16 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the Securities and Exchange Commission’s instructions to Form 10-Q. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended March 31, 2015 are not necessarily indicative of the results that can be expected for the full year. NUDG MEDIA INC. Financial Statements For the Period Ended March 31, 2015 (Expressed in US dollars) (unaudited) Index Balance Sheets (unaudited)F-1 Statements of Operations (unaudited) F-2 Statements of Cash Flows (unaudited) F-3 Notes to the Financial Statements (unaudited) F-4 3 Nudg Media Inc. Balance Sheets (Expressed in US dollars) March 31, 2015 December 31, 2014 $ $ (unaudited) ASSETS Current assets Cash 26,204 41,042 Amounts receivable 838 627 Total current assets 27,042 41,669 Non-current assets Promissory note receivable 66,000 66,000 Intangible assets 723,558 743,238 Total assets 816,600 850,907 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued liabilities 70,576 57,918 Current portion of loans payable 556,210 556,210 Total current liabilities 626,786 614,128 Non-current liabilities Loans payable, net of discount of $291,062 and $322,227, respectively 508,938 477,773 Total liabilities 1,135,724 1,091,901 Nature of operations and continuance of business (Note 1) Stockholders’ deficit Common stock, 5,200,000,000 shares authorized, $0.001 par value 172,000,000 shares issued and outstanding 172,000 172,000 Additional paid-in capital 2,001,380 2,001,380 Common stock issuable (20,000) (20,000) Accumulated deficit (2,472,504) (2,394,374) Total stockholders’ deficit (319,124) (240,994) Total liabilities and stockholders’ deficit 816,600 850,907 (The accompanying notes are an integral part of these consolidated financial statements) F-1 Nudg Media Inc. Statement s of Operations (Expressed in US dollars) (unaudited) Three months ended March 31, 2015 Three months ended March 31, 2014 $ $ Revenues – – Expenses Amortization of intangible assets 19,680 – General and administrative costs 16,769 86,604 Total expenses 36,449 86,604 Loss before other income (expense) (36,449) (86,604) Other income (expense) Interest income 211 181 Interest expense (41,892) – Total other income (expense) (41,681) 181 Net loss (78,130) (86,423) Net loss per share, basic and diluted (0.00) (0.00) Weighted average number of shares outstanding , basic and diluted 172,000,000 336,404,378 (The accompanying notes are an integral part of these consolidated financial statements) F-2 Nudg Media Inc. Statement s of Cash Flows (Expressed in US dollars) (unaudited) Three months ended March 31, 2015 Three months ended March 31, 2014 $ $ Operating Activities Net loss for the period (78,130) ( ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion of the present value of long term loan 31,165 – Amortization of intangible assets 19,680 – Changes in operating assets and liabilities: Accounts receivable (211) (181) Accounts payable and accrued liabilities 12,658 47,602 Net cash used in operating activities (14,838) ( ) Investing Activities Cash removed on deconsolidation – (1,286) Net cash used in investing activities – (1,286) Financing Activities Proceeds from loans payables – 42,510 Net cash provided by financing activities – 42,510 Change in cash (14,838) 2,222 Cash, beginning of period 41,042 3,248 Cash, end of period 26,204 5,470 Supplemental disclosures: Interest paid – – Income tax paid – – (The accompanying notes are an integral part of these consolidated financial statements) F-3 Nudg Media Inc. Notes to the Financial Statements March 31, 2015 (Expressed in US dollars) (unaudited) 1. Nature of Operations and Continuance of Business Nudg Media Inc. (the “Company”), formerly Auto Home Lock Incorporated and Eclipse Identity Recognition Corporation, was incorporated in the State of Nevada on May 5, 2011 and was incorporated with the intent to develop, produce and distribute an automated home locking system. The Company’s product, when fully developed, was intended to allow the user to lock all the doors in the house and activate the alarm system simply by pressing one button. On January 31, 2014, the Company approved of a name change to Nudg Media Inc., which became effective with the Nevada Secretary of State on March 12, 2014. The Company intends to enter into the social media and e-commerce business. During the quarter ended June 30, 2014, the Company acquired the license rights to various patents, trademarks, and intellectual property relating to social media technologies. The Company’s activities are subject to significant risks and uncertainties, including failing to secure additional funding to operationalize the Company’s current technology before another company develops similar technology. On January 16, 2013, the Company entered into a share exchange agreement (“Share Exchange Agreement”) with Eclipse Identity Recognition Corporation, a Delaware company (“Eclipse Delaware”) and its shareholders. Eclipse Delaware is a corporation in the development stage and has not commenced operations. Eclipse Delaware was incorporated under the laws of the State of Delaware on August 3, 2010. Eclipse Delaware designs, develops, and sells video analytics technologies that incorporate advanced facial detection, biometric search, and identity recognition techniques to detect and identify individuals from live and stored video streams. Eclipse Delaware expects to target its technology to law enforcement, public safety, commercial and private security, as well as entertainment and social media. Pursuant to the terms of the share exchange agreement, the Company agreed to acquire all 93,745,000 of the issued and outstanding shares of Eclipse Delaware’s common stock in exchange for the issuance by our company of 196,000,008 shares of our common stock to the shareholders of Eclipse Delaware. Effective February 8, 2013, and in connection with the share exchange agreement, the Company entered into a bridge loan agreement with Eclipse Delaware wherein the Company agreed to provide a loan of $35,000 to Eclipse Delaware. The principal amount of the loan was satisfied by the closing of the definitive share exchange agreement between the Company and Eclipse Delaware. The loan was credited against the private placement of 4,000,000 shares of our company for $0.025 described below. Subsequent to the bridge loan, additional funds were advanced such that a total of $58,480 had been provided and was credited against the private placement. On April 4, 2013, the Company closed the share exchange by issuing the required 196,000,008 common shares to the Eclipse Delaware shareholders. As a result of the share exchange, Eclipse Delaware became a subsidiary of the Company. Concurrently, and as a condition to closing the share exchange agreement, the Company cancelled 5,000,000,000 shares of common stock. The Company concurrently closed a private placement of 4,000,000 shares at $0.025 per share for an aggregate total of $100,000. The Company consequently had 368,000,008 issued and outstanding common shares. On January 31, 2014, the Company entered into a settlement agreement and general release with Eclipse Delaware, Steven Miller, and the former shareholders of Eclipse Delaware. The agreement and release intends to unwind and rescind the transactions made in connection with in the share exchange agreement dated January 31, 2013 and closed on April 4, 2013 and return the parties to their respective positions prior to the agreement. This resulted in the net liabilities of Eclipse Delaware as at January 31, 2014 being adjusted to additional paid-in capital. These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. As at March 31, 2015, the Company has a working capital deficiency of $599,744 and an accumulated deficit of $2,472,504. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue to develop its business and ultimately on the attainment of profitable operations. These factors continue to raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. F-4 Nudg Media Inc. Notes to the Financial Statements March 31, 2015 (Expressed in US dollars) (unaudited) 2. Summary of Significant Accounting Policies (a) Basic of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States (“US GAAP”), and are expressed in US dollars. The Company’s fiscal year-end is December 31. (b) Interim Financial Statements These interim financial statements have been prepared on the same basis as the annual financial statements and in the opinion of management, reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the Company’s financial position, results of operations and cash flows for the periods shown. The results of operations for such periods are not necessarily indicative of the results expected for a full year or for any future period. (c) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to the fair values of stock-based compensation, and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. . (d) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. As of March 31, 2015 and December 31, 2014, the Company had no cash equivalents. (e) Intangible Assets Intangible assets are stated at cost less accumulated amortization and are comprised of license rights to patents, trademarks and other technical information. The license rights are amortized straight-line over ten years over the estimated useful life. (f) Impairment of Long-lived Assets The Company reviews long-lived assets such as property and equipment and intangible assets with finite useful lives for impairment whenever events or changes in circumstance indicate that the carrying amount may not be recoverable. If the total of the expected undiscounted future cash flows is less than the carrying amount of the asset, a loss is recognized for the excess of the carrying amount over the fair value of the asset. No events or circumstances occurred for which an evaluation of the recoverability of long-lived assets was required. (g) Lease Obligations All non-cancellable leases with an initial term greater than one year are categorized as either capital leases or operating leases. Assets recorded under capital leases are amortized according to the methods employed for property and equipment or over the term of the related lease, if shorter. For the periods ended June 30, 2014 and December 31, 2013, no capital lease obligations were incurred; therefore, no amortization of lease expense was required. The Company had a month to month lease. Rent expense for the period ended March 31, 2015 was $nil (December 31, 2014 - $300). F-5 Nudg Media Inc. Notes to the Financial Statements March 31, 2015 (Expressed in US dollars) (unaudited) 2. Summary of Significant Accounting Policies (continued) (h) Revenue Recognition The Company is in the development stage and has yet to realize significant revenues from operations. Once the Company has commenced operations, it will recognize revenues when delivery of goods or completion of services has occurred provided there is persuasive evidence of an agreement, acceptable has been approved by its customers, the fee is fixed or determinable based on the completion of stated terms and conditions, and collection of any related receivable is probable. Software licenses fees will be recognized over the term of the agreement on a straight-line basis. (i) Share-based Compensation The Company follows the provisions of FASB Accounting Standards Codification ("ASC") 718, “Share-Based Payment.” which requires all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. Equity instruments issued to non-employees for goods or services are accounted for at either the fair market value of the goods and services rendered or on the instruments issued in exchange for such services, whichever is more readily determinable, using the measurement date guidelines enumerated in ASC 505-50-30. (j) Financial Instruments and Fair Value Measures ASC 820, “Fair Value Measurements and Disclosures” (“ASC 820”), requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are no observable inputs to the valuation methodology that are relevant to the measurement of the fair value of the assets or liabilities. The Company’s financial instruments consist principally of cash, amounts receivable, promissory note receivable, accounts payable and accrued liabilities, loans payable, and amounts due to related parties. Pursuant to ASC 820, the fair value of cash is determined based on “Level 1” inputs. The recorded values of all other financial instruments approximate their current fair values because of their nature and respective maturity dates or durations. F-6 Nudg Media Inc. Notes to the Financial Statements March 31, 2015 (Expressed in US dollars) (unaudited) 2. Summary of Significant Accounting Policies (continued) (k) Loss Per Share The Company computes net loss per share in accordance with ASC 260, Earnings Per Share, which requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net loss available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options, warrants or convertible loans. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. At March 31, 2015, the Company had an estimated 20,000,000,000 (December 31, 2014 – 20,000,000,000) potentially dilutive shares from convertible loans. The potentially dilutive shares exceed the authorized shares of the Company as at March 31, 2015 and December 31, 2014. (l) Comprehensive Loss ASC 220, “Comprehensive Income”, establishes standards for the reporting and presentation of comprehensive income (loss) and its components in the financial statements. As at March 31, 2015 and December 31, 2014, the Company had no items representing comprehensive income or loss. (m) Income Taxes The Company accounts for income taxes pursuant to ASC 740. Deferred tax assets and liabilities are determined based on temporary differences between the bases of certain assets and liabilities for income tax and financial reporting purposes. The deferred tax assets and liabilities are classified according to the financial statement classification of the assets and liabilities generating the differences. The Company maintains a valuation allowance with respect to deferred tax assets. The Company establishes a valuation allowance based upon the potential likelihood of realizing the deferred tax asset and taking into consideration the Company’s financial position and results of operations for the current year. Future realization of the deferred tax benefit depends on the existence of sufficient taxable income within the carry forward year under the Federal tax laws. Changes in circumstances, such as the Company generating taxable income, could cause a change in judgment about the realization of the related deferred tax asset. Any change in the valuation allowance will be included in income in the year of the change in estimate. (n) Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect. These pronouncements did not have any material impact on the financial statements unless otherwise disclosed, and the Company does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 3. Promissory Note Receivable On January 31, 2014, the Company received a promissory note receivable for $66,000. The note is unsecured, matures on January 31, 2018, and bears interest at the minimum rate imputed by the IRS. As at March 31, 2015, the Company has accrued interest receivable of $838 (December 31, 2014 - $627) which is recorded as amounts receivable. F-7 Nudg Media Inc. Notes to the Financial Statements March 31, 2015 (Expressed in US dollars) (unaudited) 4. Intangible Assets Cost $ Accumulated amortization $ March 31, 2015 Net carrying value $ December 31, 2014 Net carrying value $ License rights 798,123 74,564 723,558 743,238 On April 24, 2014, the Company acquired license rights to certain patents, trademarks and technical information relating to an internet portal coupled with a next-generation social media website that incorporates voice and text messaging, video email and mobile technologies. 5. Accounts Payable March 31, 2015 $ December 31, 2014 $ Trade accounts payable 51,282 49,351 Accrued interest payable 19,294 8,567 70,576 57,918 6. Loans Payable (a) As at March 31, 2015, the Company owed $81,210 (December 31, 2014 - $81,210) for funds received from a non-related party. The amount owing is unsecured, non-interest bearing, and due on demand. (b) On April 24, 2014, the Company entered into license agreement for the exclusive right to use certain patents, technical information and trademarks. Refer to Note 4. Pursuant to the agreement, the Company will pay a 5% royalty on all net sales derived from the use of the patents, technical information and trademarks, to be paid quarterly on the 15 th day following the quarter. The Company has also agreed to pay a total of $1,200,000 over a 60 month period in cash or the equivalent value of restricted common shares of the Company as follows: · $200,000 on or before October 24, 2014; · $200,000 on or before April 24, 2015; · $200,000 on or before April 24, 2016; · $200,000 on or before April 24, 2017; · $200,000 on or before April 24, 2018; and · $200,000 on or before April 24, 2019. Pursuant to the agreement, any overdue payments will bear interest at a rate of 1.5% per month until such payment is received. The Company will also have the right to sublicense the patents, technical information and trademarks. The loan payable has been discounted at a market rate of 20% to arrive at the net present value of $798,123. As at March 31, 2015, the Company has recorded $908,938 (December 31, 2014 - $877,773) for the present value of the note payable. During the period ended March 31, 2015, the Company has recorded accretion expense of $31,165 (December 31, 2014 - $79,650), which has been included in interest expense. As at March 31, 2015, the Company has accrued interest of $15,554 (December 31, 2014 - $6,677) on the unpaid amount due on October 24, 2014. This amount has been recorded in accounts payable and accrued liabilities . F-8 Nudg Media Inc. Notes to the Financial Statements March 31, 2015 (Expressed in US dollars) (unaudited) 6. Loans Payable (continued) (c) On September 30, 2014, the Company entered into a loan agreement with a non-related party for proceeds of $75,000. The loan is unsecured, bears interest at 10% per annum, and is due on demand. As at March 31, 2015, the Company has accrued interest of $3,740 (December 31, 2014 - $1,890) which has been recorded in accounts payable and accrued liabilities. 7. Stock Options Number of options Weighted average exercise price $ Outstanding, December 31, 2013 50,000 0.001 Expired (50,000) (0.001) Outstanding, December 31, 2014 and March 31, 2015 – – 8. Risks and Uncertainties The Company is a business whose planned principal operations relate to social media and e-commerce. The Company is currently conducting research and development activities to operationalize certain patented technologies that the Company owns so it can provide users a centralized Internet portal and next
